DISSENTING OPINION.
FOX, J.
I am unable to concur in the majority opinion in this cause, and the proposition involved, as disclosed by the record, being a new one, I deem it appropriate to at least indicate, in a brief way, the reasons for my dissent.
The record in this cause discloses that the validity and force of section 3021, Revised Statutes 1899, vest*733ing power in the Excise Commissioner of the city of St. Louis to revoke the license of any dramshop-keeper who shall violate any of the provisions of the law of this State governing dramshops, is challenged, and it is to this proposition I shall direct my attention. The general law of this State governing dramshops will be found in article 1, chapter 22, Revised Statutes 1899. Section 3011 of said article provides that “any person having a license as a dramshop-keeper who shall keep open such dramshop, or shall sell, give away or otherwise dispose of, or suffer the same to be done upon or about his premises, any intoxicating liquors, in any quantity, on the first day of the week, commonly called Sunday, or upon the day of any general election in this State, shall, upon conviction thereof, be punished by a fine of not less than fifty nor more than two hundred dollars, shall forfeit such license, and shall not again be allowed to obtain a license to keep a dramshop for the term of two years next thereafter.”
It will be observed that this section expressly provides that a dramshop-keeper who shall keep open his dramshop or shall sell, give away or otherwise dispose of, or suffer the same to be done upon or about his premises, in any quantity, intoxicating liquors, on Sunday, shall upon conviction thereof, be punished by a fine of not less than fifty nor more than two hundred dollars, shall forfeit such license, and shall not again be allowed to obtain a license to keep a dramshop for a term of two years next thereafter. This section makes the selling of intoxicating liquors by a dramshop-keeper a misdemeanor, and as a part of the punishment for the commission of that offense, in addition to the fine imposed, his license as such dramshop-keeper shall be forfeited. We have, then, by this section, an express provision of the statute as to how and by what authority the license of a dram-shop-keeper for keeping open his dramshop' or selling, giving away or otherwise disposing of intoxicating li*734quors on Sunday, shall be revoked. It is clear that this provision of the statute is applicable to dramshop-keepers in the city of St. Louis, as well as in other parts of the' State. In the city of St. Louis the law provides for the appointment of an Excise Commissioner who is vested with power and authority to issue dramshop licenses. Section 3021, in respect to the duties to be performed by the Excise Commissioner of the city of St. Louis, provides among other things, that the commissioner shall have authority to revoke any license by bim granted, if the dramshop-keeper to whom the license has been issued, shall violate any of the provisions of the laws of this State, governing dramshops.
The defendant, respondent in this case, was a dram-shop-keeper and the Excise Commissioner, in pursuance of the authority vested in him by section 3021, supra, revoked his license on the ground that he had been keeping open his dramshop on Sunday. Not heeding this revocation of his license, the defendant proceeded to conduct his usual business and the grand jury of the city of St. Louis indicted him for selling intoxicating liquors without a license, showing upon the face of the indictment that his license had been revoked, as heretofore stated. This indictment in the court below was quashed upon the ground that the statute of this State conferred no authority upon such Excise Commissioner to revoke such dramshop license issued by him, for the keeping open of such dramshop on Sunday, and that therefore the action of the Excise Commissioner was without authority, void and of no effect; hence, this appeal by the State.
If section 3021 is to be construed as authorizing the Excise Commissioner to revoke the license of dramshop-keepers in the city of St. Louis for keeping open or selling, giving away or otherwise disposing of intoxicating liquors on Sunday, then in my opinion it is in conflict with article 4, section 53, of the Constitution of this State, where it is provided: ‘ * Where a gen*735eral law can be made applicable no local or special law shall be enacted, and whether a general law conld have been made applicable in any case is hereby declared a judicial question and as such shall be judicially determined, without regard to any legislative assertion upon that subject.” It is not only apparent that a general law can be made applicable upon this subject to all. dramshop-keepers of the State, but that a general law has been made which covers the entire subject and is applicable to every dramshop-keeper in the State. The provisions of section 3011, the general law of this State governing dramshop-keepers, which provides that upon conviction of keeping open their dramshops or selling, giving away or otherwise disposing of intoxicating liquors on Sunday, they shall, be fined and their licenses forfeited, is addressed to every dram-shop-keeper of this State, including those in the city of St. Louis. The offense of keeping a dramshop open on Sunday in the city of St. Louis is of no higher grade of misdemeanor than it is in any other part of the State, and the lawmaking power of this State is not authorized to make any distinction as to the commision of that offense, and provide one method for revoking a license for the commission of it in the city of St. Louis, and another separate and distinct method of revoking the license in other parts of the State.
I do not dispute the proposition, for it is fundamental, that no one has a natural right to sell intoxicating liquors, and that the granting of a license to sell intoxicating liquors is a mere temporary permit to do that which would otherwise be unlawful, and forms a part of the internal police system of the State, and that such license, by proper authority, may be revoked at any time, but my position is that the dramshop-keepers of Missouri, under this general law, stand upon the same level, and that the law which undertakes to revoke this temporary permit must be uniform. While the State, as a part of its internal police system, may pro*736vide by law for the revocation of the permit or license to sell intoxicating liquors, this law must be general in its application, and cannot say to the same class of persons, that is, dramshop-keepers, in one part of the State, if you keep open your dramshops and sell intoxicating liquors on Sunday, upon conviction your licenses will be forfeited, and to this same class, in another part of the State, say if you keep open your dramshops and sell intoxicating liquors on Sunday, it will not be necessary to convict you as it is persons in your class as dramshop-keepers in other parts of the State, but such punishment will be summarily imposed by the officer who issued you your license. This, in my humble opinion, cannot be done. If it can, then we have, in dealing with the sainé class of persons, covered by the same general law of the State applicable to such persons, this condition of the law; that is, outside of the city of St. Louis, in order to revoke a dramshop-keeper’s license for keeping open his dramshop and selling intoxicating liquors on Sunday, section 3011 of the general law must be invoked, a. charge by indictment or information must be lodged against the offender, and such revocation must follow as a part of the judgment resulting from a trial and conviction, in which trial ,the accused has the right to demand a jury, and from the judgment revoking his license can exercise the right of appeal. On the other hand, in the city of St. Louis, for the doing of the same act, that is, keeping open a dramshop and selling intoxicating liquors on Sunday, by a person belonging to the same class of persons, that is, dramshopkeepers, embraced in the same general law of the State as those outside of the city, a dramshop-keeper may have his license revoked without any charge, either by indictment or information, and without the right of trial by jury or the right of appeal from the action of the officer authorized to revoke such license. The illogical and unsatisfactory condition of the law upon this subject will be further suggested to the courts of the *737city of St. Louis in assessing the punishment upon conviction of a dramshop-keeper, for the commission of the misdemeanor of keeping his dramshop open and selling intoxicating liquors on Sunday. If the Excise Commissioner, prior to the conviction by the court, had, for the same cause or offense, revoked the license of the dramshop-keeper, then the court, in assessing the punishment, would be limited to the imposition of a fine, for the reason that the commissioner had, prior thereto, imposed the additional punishment of a revocation of the license, notwithstanding that the power to impose such additional punishment was expressly provided for and vested in the court under section 3011 of the general law of the State governing dramshopkeepers.
I have no doubt of the authority of the State, through its General Assembly, to provide for the revocation of the permit or license to sell intoxicating liquors at any time it may deem proper; but such law must be uniform and made applicable to all persons of the same class.
The keeping open of a dramshop by a dramshopkeeper and selling or giving away intoxicating liquors on Sunday is made a misdemeanor under the general law of the State, and is as much a violation of such law if committed in one part of the State as another, and a law which undertakes to revoke a license of 'the same class of persons for the doing of such acts, in one part of the State, in a summary way, without a judgment or the right of trial by jury, or the right of appeal, which is entirely different and in conflict with the general law of the State, applicable to and embracing the same class of persons in other parts of the State, should be treated as a special law and held invalid, as being violative of the provisions of the Constitution of this State heretofore indicated. For these reasons the judgment should be affirmed, and I most respectfully dissent from the majority opinion.